Citation Nr: 1701692	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent from June 21, 2011 to September 2, 2015 and in excess of 60 percent thereafter for gastroesophageal reflux disease (GERD) with hiatal hernia, to include on an extraschedular basis.

2.  Entitlement to a rating in excess of 10 percent prior to September 3, 2015 and in excess of 20 percent thereafter for chondromalacia with degenerative joint disease with frequent episodes of pain and effusion in the left knee (hereinafter "left knee disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1989 to July 2000.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2011 VA rating decision, the Agency of Original Jurisdiction (AOJ) assigned the service-connected GERD a 30 percent disability rating effective from June 21, 2011.

In November 2014, the Veteran testified at a video conference hearing before the undersigned.  

In January 2015, the Board denied the issues of entitlement to a rating in excess of 10 percent prior to September 24, 2010 and granted a 30 percent disability rating from September 24, 2010 to June 21, 2011 for GERD.  The remaining issues of entitlement to a rating in excess of 30 percent since June 21, 2011 for GERD and a rating in excess of 10 percent for left knee disability were remanded for additional evidentiary development.

In an October 2015 VA rating decision, the AOJ assigned the service-connected GERD with hiatal hernia a 60 percent disability rating and assigned the service-connected left knee disability a 20 percent disability rating, both effective from September 3, 2015.  The 60 percent rating was said to be the maximum rating to be assigned.  There are other gastrointestinal codes that provide for a higher rating, and extraschedular consideration was not undertaken.  Since the 60 and 20 percent disability ratings are not the maximum ratings available prior to September 3, 2015 or thereafter, these issues have been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

Service connection for sleep apnea was recently denied and a notice of disagreement was received.  There are administrative indications that the matter is under review at the RO, and as such this issue is not before the Board at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the November 2014 Board hearing transcript and VA treatment records dated from January 2008 to May 2012 and from March 2013 to August 2013.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Since the case was remanded in January 2015, additional evidence relevant to the claims on appeal have been obtained and associated with the record.  Such evidence includes VA treatment records dated from March 2013 to October 2014 and December 2013 to May 2015, September 2015 VA disability benefits questionnaire (DBQ) examination for esophageal conditions, and September 2015 VA DBQ examination for knee and lower leg conditions. 

In the October 2015 VA rating decision, the AOJ addressed why a 60 percent disability rating, and no higher, is warranted for GERD with hiatal hernia since September 3, 2015, and why a 20 percent disability rating, and no higher, is warranted for left knee disability since September 3, 2015.  

Thereafter in the October 2015 Supplemental Statement of the Case, the AOJ only addressed the issue of a rating in excess of 20 percent since September 3, 2015 for left knee disability.

After review of the record, the Board finds that prior to re-certification of the case to the Board in December 2015, the AOJ did not properly consider whether a rating in excess of 30 percent from June 21, 2011 to September 2, 2015 is warranted or whether a rating in excess of 60 percent under other GI codes or on an extra-schedular basis is warranted any time thereafter for GERD with hiatal hernia.  The AOJ also did not properly consider whether a rating in excess of 10 percent prior to September 3, 2015 is warranted for left knee disability.  

The Board finds these issues remain in appellate status as there is no indication of record that the Veteran or his representative has withdrawn any issue on appeal for these specified appeal periods.  In fact, the Veteran noted disagreement on the January 2016 VA Form 21-0958 (Notice of Disagreement) with the effective dates assigned for the 60 percent disability rating for GERD and the 20 percent disability rating for left knee disability.  The Board finds such disagreement is encompassed with the claims on appeal.  

As a result, the Board finds that the AOJ should have initial consideration of the evidence prior to review by the Board for the issues on appeal.  See 38 C.F.R. § 19.37 (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ should review the issues of entitlement to (a) a rating in excess of 30 percent from June 21, 2011 to September 2, 2015 and in excess of 60 percent thereafter, to include review of any other appropriate code or on an extra-schedular basis, for GERD with hiatal hernia and (b) a rating in excess of 10 percent prior to September 3, 2015 and in excess of 20 percent thereafter for left knee disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




